DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S Patent No. 8,553,859 B1 to Lavian et al. (hereinafter “Lavian”).
Regarding claim 1, Lavian discloes an electronic device (102b), comprising: a sensor (Fig. 5 element 523);
a processor (Fig.5 element 504) operatively connected with the sensor (Fig. 5 element 523); and  a memory (506) operatively connected with the processor (Fig. 5), the memory including instructions (column 11, lines 10-12; instructions that can be 
perform biometric authentication for a user of the electronic device using the sensor (column 15, lines 48-60; organizations such as banks may require caller to present a voice input for the purpose of authentication. For example, caller may be required to voice out his name or an answer to a security question specified by caller to the bank. Furthermore, voice input may be required to accept or decline a transaction. Caller may record and store the voice responses for such authentications or questions alternatively the system can use synthesis voice), while performing a call connection procedures with an ARS server (column 5, lines 10-13; A caller 106 may use a device 102a to connect to destinations 108a-n. Device 102a can be a telecommunication device that can connect directly to a Public Switched Telephone Network (PSTN) 110);
receive a voice signal for requesting private information of the user from the ARS server (column 29, lines 6-9; an audible IVR may request the caller for some specific or personal information that is other than selection of IVR options)  and convert the voice signal into text (column 29, lines 14-16; audio prompts may be converted to text), and determine private information requested by the ARS server among at least one private information of the user, the at least one private information being previously stored in the memory, based on the converted text (column 29, lines 22-28; Visuphone maintains a profile of the user); and transmit the determined private information to the ARS server (column 29, lines 51- 54; transmit the user data to the IVR without any action from the user).

claim 2, Lavian discloes the electronic device of claim 1, wherein the processor is 20 configured to, when the instructions are executed:
display a private information list previously stored in the memory on a display of the electronic device in determining the private information requested by the ARS server (Fig. 20B and column 31, lines 1-7 Visuphone 104 may fill the information in the form displayed).

Regarding claim 3, Lavian discloes the electronic device of claim 2, wherein the processor is configured to, when the instructions are executed:
identify whether private information corresponding to the converted text is stored in the memory, after the private information list is displayed on the display (Fig. 20B and column 31, lines 1-7 Visuphone 104 may fill the information in the form displayed); and
determine the private information corresponding to the converted text  (column 29, lines 14-16; audio prompts may be converted to text), when the private information corresponding to the converted text is stored in the memory (column 29, lines 22-28; Visuphone maintains a profile of the user).

Regarding claim 4, Lavian discloes the electronic device of claim 3, wherein the processor is configured to, when the instructions are executed:
determine the private information in response to a user input for selecting one private information in the displayed private information list, when the private information corresponding to the converted text is not stored in the memory (column 31, lines 12-22; caller 106 may define the predefined information. Caller 106 can also be referred as a 

Regarding claim 5, Lavian discloes the electronic device of claim 4, wherein the processor is configured to, when the instructions are executed:
  update the private information list based on the private information corresponding to the user input (column 31, lines 12-22; caller 106 may define the predefined information. Caller 106 can also be referred as a user. For example, Visuphone 104 may submit the name and account number of caller 106, but may not submit the transaction password. In another embodiment of the invention, Visuphone 104 may allow caller 106 to submit, edit and/or update the complete information in the form. Therefore, the updated information may be stored in the database on caller device 102).

Regarding claim 6, Lavian discloes the electronic device of claim 2, wherein the processor is configured to, when the instructions are executed:
 identify an identification number of the ARS server; and display the private information list corresponding to the identification number on the display (column 7, lines 29-37; Visuphone 104 stores the selections and the numbers dialed by the caller 

Regarding claim 7, Lavian discloes the electronic device of claim 1, wherein the processor is 25 configured to, when the instructions are executed:
display the determined private information on a display of the electronic device in the form of a character (Fig. 20B and column 29, lines 29-54).

Claims 9-15 are method claims correspond to system claims 1-7. Therefore, claim 9-15 have been analyzed and rejected based on system claims 1-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent No. 8,553,859 B1 to Lavian et al. (hereinafter “Lavian”) in view of U.S Pub. No. 2009/0154666 A1 to RIOS et al. (hereinafter “RIOS”).
Regarding claim 8, Lavian does not explicitly disclose the electronic device of claim 1, wherein information about the biometric authentication or the private information is configured to be stored in an area, encryption of which is set, among areas of the memory.
In the same field of endeavor, RIOS discloses information about the biometric authentication or the private information is configured to be stored in an area, encryption of which is set, among areas of the memory (paragraph [0040]; certain IVR systems, such as banking, user names and passwords are entered as responses to prompts. In storing such responses in memory 262, there may be a concern that sensitive information would be at risk, particularly if a mobile communication device 202 were lost or stolen. Accordingly, sensitive or all stored responses and information may be secured for example by encryption or other security process).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Lavian’s teaching with a feature of information about the biometric authentication or the private information is configured to be stored in an area, encryption of which is set, among areas of the memory as taught by RIOS in order to solve the concern that sensitive information would be at risk (paragraph [0040]; RIOS).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302.  The examiner can normally be reached on 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/           Primary Examiner, Art Unit 2653